Barnard, P. J.
The consent of the county judge ought not to have been granted upon the merits of the application. The road asked for takes orchards and house inclosures and a school-house. By the general law in rural districts, a highway could not be laid out through these lands. In cases of great public importance and convenience, the property owners must give way to the' public necessity. The present case does not fill these requirements. The road benefits very few people, and very slightly. The cost will be quite heavy, and the road which this one is to displace is sufficient for the public use. The order should be reversed, with costs; and motion denied, with costs. All concur.